Citation Nr: 1045998	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  01-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for pancreatitis and 
cholelithiasis.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to February 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In February 2006, the Veteran presented testimony at a personal 
hearing before the undersigned Veteran's Law Judge at the RO.

In June 2006 and April 2008, the Board remanded this matter for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that between 1977 and 1980, while stationed 
at Fort Ord in California, he developed and was treated for 
pancreatitis and was found to have gallstones.  He also contends 
that he had a cholecystectomy while stationed at Fort Ord, but 
that he continued to have episodes of pancreatitis after his 
discharge from service.  See December 1999 VA examination report, 
February 2005 statement from Veteran and February 2006 Travel 
Board hearing transcript.  Furthermore, treatment records from 
the Tom Waddell Clinic note that the Veteran reported a history 
of pancreatitis and a cholecystectomy in 1991.

In a September 2010 Formal Finding of Unavailability, the AMC 
indicated that there were no records of treatment for the Veteran 
at the Fort Ord U.S. Army Hospital.  However, service treatment 
records show that in February 1980, the Veteran was seen in the 
Emergency Room at the Silas B. Hayes Army Hospital in Fort Ord, 
California for complaints of abdominal cramping.  The examiner's 
assessment was probable gastritis, but he was never given a 
definitive diagnosis.

The post-service medical evidence of record, includes outpatient 
treatment records from the VA Medical Center in White City dated 
from May 2005 to June 2005, and February 2005 notes from the 
Veteran's VA Patient Health Journal, which show that the Veteran 
has been diagnosed with chronic pancreatitis.  

The medical evidence of record contains competent evidence of 
current pancreatitis.  The Veteran's reports of in-service 
incurrence and a continuity of symptomatology provide evidence 
that the current pancreatitis may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay 
persons are competent to report diagnoses related to them by a 
medical professional).  Contemporaneous evidence of pancreatitis 
in the years following service is not of record.

An examination and opinion are needed to determine the nature and 
etiology of the currently demonstrated chronic pancreatitis.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the etiology of any current 
pancreatitis or residuals of cholelithiasis.  
The examiner should provide an opinion as to 
whether the Veteran has had pancreatitis or 
cholelithiasis or its residuals at any time 
since March 1999 and if so whether those 
disabilities are at least as likely as not 
(50 percent probability or more), related to 
a disease or injury in service (including the 
reports of pancreatitis or cholelithiasis in 
service).

The examiner should review the claims folder 
and provide a rationale for all opinions and 
conclusions expressed.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
reports must be considered in formulating the 
requested opinions.  If the examiner rejects 
the Veteran's reports, the examiner should 
provide a reason for doing so.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note whether there is additional 
evidence that would permit the examiner to 
provide the needed opinion.

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the case 
should be issued.  The case should be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

